Citation Nr: 1601532	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-02 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a low back condition.  The case has since been transferred to the RO in Roanoke, Virginia.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's current low back disability was incurred in or resulted from his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that she injured her back during active duty service when she pulled her back attempting to pick up heavy equipment.  She stated that she was required to go to physical therapy.  Since then, she reported to have had frequent episodes of back pain where she has had to take time off from work and be prescribed muscle relaxers and pain medication.  She contends that the pain seems to get worse each year.  See VBMS, 4/10/08 Statement in Support of Claim.

Service treatment records (STRs) reflect that in November 1982, the Veteran first complained of low back pain, which reportedly began three weeks prior.  See VBMS, 5/14/08 STR (1/6/81-2/24/84), p. 55.  She sought treatment again for back pain in January 1983, at which time she denied heavy lifting or back trauma.  The physician noted that the Veteran had poor lifting technique by history, and diagnosed her with lumbosacral strain/sprain.  The Veteran again sought treatment in February 1983 and May 1983, at which time she was diagnosed with acute muscle strain.  See id., p. 38, 56; see also VBMS, 2/28/11 STR, p. 5.  In January 1983, the Veteran began physical therapy for low back pain, at which time she reported an insidious onset six weeks prior.  See VBMS, 5/14/08 STR (1/6/81-2/24/84), p. 51.

At a December 1983 separation examination, the Veteran reported recurrent back pain, along with other medical issues, specifically noting that she got back pains once in awhile but that it sometimes hurt every day.  The examiner found the Veteran's spine and other musculoskeletal components to be normal and noted low back pain due to an injury, which healed without complications.  See id., p. 6-8.

There is no evidence of record that the Veteran complained of or sought treatment for low back pain from the time of discharge until May 2004, more than 20 years later.

Private treatment records reflect treatment for back pain beginning in May 2004, when the Veteran complained of a lower backache but reported no new injury.  See VBMS, 7/21/08 Private Treatment Records (Primary Care Specialists 5/11/04-12/2/05), p. 6.  A year and a half later, in December 2005, the Veteran again complained of a lower backache, among other complaints, stating that the back pain started the day after moving and lifting heavy objects the prior week.  See id., p. 1.

In an October 2008 letter, Dr. B.R., a private chiropractor, noted that the Veteran complained of constant low back pain, as well as other medical conditions.  The Veteran reported, without additional details, that the low back pain originated some 20 years ago when she was injured during active duty service, and that she had received treatment and had since suffered subsequent stresses and strains to her spine.  Standing cervicodorsal and lumbosacral x-rays revealed cervical and lumbar hypolordosis with degenerative disc and joint disease from L3 through S1 and C5 through C7.  As a result, Dr. B.R. diagnosed the Veteran with chronic, degenerative arthritis and disc disease, concomitant with spinal segmental dysfunction.  He also opined that the Veteran was suffering from a chronic condition stemming from the injury she suffered while in the military 20 years ago, with no further rationale or explanation.

VA treatment records reflect that the Veteran received treatment for her back pain from March 2008 until September 2015.  The Veteran complained of chronic low back pain throughout this period, but also sought treatment for an increase in or recent onsets of low back pain.  From October 2009 through November 2009, the Veteran was treated with physical therapy for her low back pain.  See VBMS, 10/16/15 CAPRI (Fayetteville 3/26/08-6/24/14), p. 472-75.  In April 2010, she went to the emergency room, complaining of back pain for two weeks; she denied any recent back injury and admitted to having chronic back pain.  See id., p. 446.  In July 2011, the Veteran again sought treatment for increasing back pain present for two weeks, which was exacerbated that day by dragging a laundry bag around a laundromat and prolonged standing.  She was diagnosed with low back pain, musculoskeletal pain without alarming neurological signs.  See VBMS, 10/16/15 CAPRI (Hampton VAMC 9/23/10 to 10/7/15), p. 273, 275.  At a July 2013 physical therapy session, the Veteran requested a walker for support only for prolonged walking or standing, but noted a stable back otherwise.  See VBMS, 10/16/15 CAPRI (Fayetteville 3/26/08-6/24/14), p. 6, 119.  In May 2014, the Veteran was measured and fitted for a lumbar sacral corset.  See VBMS, 10/16/15 CAPRI (Hampton VAMC 9/23/10-10/7/15), p. 80.  In October 2014, she went to the emergency room complaining of back pain for one week and denied having any pain for at least six months.  See id., p. 75.  Psychology notes from August 2015 reflect degenerative disc disease with chronic back pain as part of her medical history.  See id., p. 16.

At an April 2009 VA examination, the Veteran reported onset of the low back pain in 1982 and resulting treatment in service.  She noted that she informed the doctor of her intermittent back problems at her separation examination, and that she currently had to stay out of work about twice a year for her low back and take pain pills and muscle relaxers.  The VA examiner referred to an April 2009 private lumbosacral spine x-ray, which noted sclerosis of the sacroiliac joints bilaterally, osteophytic spurring of the L3 to S1, mild joint space narrowing of L1 to L4, and very mild chronic compression of the L1 through L4 (non-greater than 10%).  After reviewing the claims file and medical records, including STRs and both VA and private treatment records, and conducting a physical examination of the Veteran, the examiner diagnosed the Veteran with lumbosacral spine degenerative joint disease (DJD) and degenerative disc disease (DDD), very mild chronic compression of the L1 to L4 (non-greater than 10%), and bilateral sacroiliac joint sclerosis.  She also noted that the problem associated with this diagnosis was a back injury.  The examiner then opined that she could not resolve this issue without resorting to mere speculation, stating that she cannot be sure whether the current x-ray findings (stated as a current back injury) are related to the back pain complained about in service.  She referred to intermittent records over the years mentioning chronic low back pain; a 1983 record stating that the Veteran had resolving sacroiliac pain; lack of complaints of any back problems between 1983 and 2004; a December 2005 record suggesting some back pain after moving; a 2008 chiropractor's diagnosis; and the compression of the vertebrae which was not mentioned or diagnosed until this VA examination.

In August 2013, the Veteran's daughter and friend provided lay statements.  Her daughter stated that the Veteran had had back pain for as long as she could remember, consistently came home from work complaining of chronic back pain since she was a child, and took off of work at least once a year for two weeks when her spine "shifted out of place."  Her friend, who had known the Veteran for 30 years, stated that she never heard complaints about pain until the Veteran got out of the military; that the Veteran had once described the in-service injury; that the back pain arose after prolonged walking, standing, or sitting; and that the pain was always severe enough to require some type of pain killers.  Both the daughter and friend discussed the in-service and current disability elements but did not discuss the nexus element, nor is there any indication that they are competent to do so.

After review of all of the evidence of record, lay and medical, the Board finds that the evidence for and against the Veteran's service connection claim is at least in relative equipoise.

As reflected in VA and private treatment records, the Veteran has current diagnoses of chronic low back pain as well as DDD and DJD of the lumbosacral spine, very mild chronic compression of the L1 to L4 (none greater than 10%), and bilateral sacroiliac joint sclerosis.

Additionally, STRs reflect that the Veteran complained of and received treatment for, including physical therapy, low back pain during active duty service.  The Veteran also reported recurrent back pain at her separation examination, and the examiner noted low back pain due to an injury at that time.  As such, the Board finds that the Veteran incurred a back injury while in service.

The Veteran was first diagnosed with chronic, degenerative arthritis and disc disease in October 2008.  The April 2009 VA examiner also diagnosed the Veteran with lumbosacral spine DJD and DDD.  As such, the Board finds that the Veteran's arthritis did not manifest to a compensable degree within one year of service, as the first diagnosis date mentioned in the evidence of record for arthritis was more than 24 years after separation.  Therefore, the Veteran does not qualify for presumptive service connection for arthritis under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).

The Board acknowledges that even though the Veteran received treatment for low back pain in service and complained of recurrent back pain at separation, she did not complain of or seek treatment for her low back pain until May 2004, more than 20 years after separation from active duty service.  However, the evidence of record includes a positive nexus opinion by a private chiropractor.  Dr. B.R. opined that the Veteran's current chronic condition stemmed from the in-service injury, with no further explanation.  Although the April 2009 VA examiner did note that the problem associated with the diagnosis was a back injury, she merely opined that she could not provide a nexus opinion without resorting to mere speculation without providing a well-reasoned explanation for this ambiguous finding.

Therefore, given the positive nexus opinion by the private chiropractor and the absence of persuasive evidence to rebut that opinion, the evidence for and against the Veteran's service connection claim is at least in relative equipoise.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor, and her claim for service connection for a low back condition is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. at 53-56.

	
ORDER

Service connection for a low back disability is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


